 



Exhibit 10.35
FIRST AMENDMENT
TO THE
IRWIN UNION BANK & TRUST COMPANY
AMENDED AND RESTATED SHORT TERM INCENTIVE PLAN
     WHEREAS, Irwin Union Bank & Trust Company (the “Company”) maintains the
Irwin Union Bank & Trust Company Amended and Restated Short Term Incentive Plan
(the “Plan”); and
     WHEREAS, the Company may amend the Plan from time to time under Section
9(a) of the Plan.
     NOW THEREFORE, the Plan is hereby amended as follows:
1. Section 3(e) of the Plan is hereby deleted in its entirety and replaced with
the following:

  “(e) COMMITTEE means the committee appointed by the board of directors of IFC
to administer such short-term incentive plans as may be adopted by such board
from time to time or, in the absence of such a committee, the standing
compensation committee of IFC’s board of directors as constituted from time to
time; provided, that any such Committee shall be comprised solely of at least
two members of the IFC board of directors who qualify as “outside directors”
under Code Section 162(m) and the regulations promulgated thereunder and as
“non-employee directors” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) under the Exchange Act.”

2. Section 3(g) of the Plan is hereby deleted in its entirety and replaced with
the following:
     “(g) COVERED OFFICER means any employee who is an “executive officer” (as
defined under SEC Rule 3b-7) of IFC.”
3. Section 3(k) of the Plan is hereby deleted in its entirety.
4. Section 5 of the Plan is hereby deleted in its entirety and replaced with the
following:

 



--------------------------------------------------------------------------------



 



     “5. Administration

  a)   The Committee is responsible for, and shall have full power to,
administer the Plan subject to the requirements of applicable law. The Committee
shall have the right to make rules and regulations as it deems appropriate to
administer the Plan, to construe and interpret the Plan, to decide all questions
of eligibility, and to determine the amount and time of payment of benefits
hereunder to the fullest extent provided by law and in its sole discretion. Any
interpretations or decisions made in good faith by the Committee will be
conclusive and binding on all persons having any interest in the Plan.     b)  
The Committee may delegate may delegate (i) to one or more of its members such
of its duties, powers and responsibilities as it may determine; (ii) to the
Board the power to grant Awards to Participants who are not Covered Officers as
of the time of grant, and (iii) to such other individuals as it determines such
ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term “Committee” shall include the
person or persons so delegated to the extent of such delegation.     c)   The
Committee and each member thereof, and any person acting pursuant to authority
delegated by the Committee, shall be entitled, in good faith, to rely or act
upon any report or other information furnished by any Covered Officer, other
officer or employee of the Company or a parent, subsidiary or affiliate, the
Company’s independent auditors, consultants or any other agents assisting in the
administration of the Plan. Members of the Committee, any person acting pursuant
to authority delegated by the Committee, and any officer or employee of the
Company or a parent, subsidiary or affiliate acting at the direction or on
behalf of the Committee or a delegee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.

5. Section 6(b) is hereby amended by adding the following sentence after the
first sentence thereof:
“In addition, risk management may be selected by the Committee as an objective
performance-based goal for an Award to a Participant who is a not a Covered
Officer at the time of grant.”
6. Section 9(a) of the Plan is hereby deleted in its entirety and replaced with
the following:

  “a)   AMENDMENT, SUSPENSION AND TERMINATION OF THE PLAN. The Board may, at any
time and from time to time, amend, suspend or

2



--------------------------------------------------------------------------------



 



      terminate all or part of the Plan as it may deem appropriate and subject
to any requirement of stockholder approval imposed by applicable law, rule or
regulation; provided, that, subject to the right of the Committee to adjust
awards under the Plan, no such action may cause any Participant to be deprived
of any Award previously awarded but not yet paid, or be effective in the
Performance Period in which such action is taken, unless it is taken within the
first three months of such period. Notwithstanding the foregoing, to the extent
that an amendment, suspension or termination would apply to one or more
Participants who are Covered Officers, the Board’s authority to amend, suspend
or termination the Plan shall be subject to the Committee’s approval.”

7. All references in the Plan to “IFC Committee” shall be deleted and
substituted with the “Committee.”
8. This First Amendment shall be effective for all Performance Periods beginning
on or after January 1, 2007.
9. Capitalized terms not defined in this First Amendment shall have the meanings
set forth in the Plan.
10. Except as modified and amended by this First Amendment, the Plan remains in
full force and effect.
IN WITNESS WHEREOF, Irwin Union Bank has caused this First Amendment to be
executed on its behalf by its duly authorized officer in April, 2007.

              IRWIN UNION BANK
 
       
 
  By:   /s/ Thomas D. Washburn
 
       
 
  Its:   Chairman
 
       

 
Attest:
 
/s/ Steven R. Schultz, Secretary
Date: April 27, 2007

3